Citation Nr: 0913927	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of bilateral hearing loss in service or at service 
separation.

2.  The veteran has a current diagnosis of bilateral hearing 
loss.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
June 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the June 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran did not 
identify any pertinent private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in August 2006 and October 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).


Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of 
Appeals for Veterans Claims (Court) concluded that even if 
hearing loss for VA purposes is not shown in service or at 
service separation, service connection for hearing loss can 
still be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  In the instant case, there was no evidence 
of hearing loss for VA purposes at any time during service.  
However, as was the situation in Hensley, there was an 
"upward shift" in hearing loss from the veteran's service 
entrance to his service separation.  Specifically, the 
veteran's October 1975 service entrance examination, showed 
hearing acuity as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
*
0
LEFT
5
0
0
*
0

Consequently, the veteran's December 1976 service separation 
examination showed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
*
5
LEFT
5
0
0
*
10

To that end, a current diagnosis of bilateral hearing loss is 
of record.  38 C.F.R. § 3.385.  Specifically, the August 2006 
VA examiner stated that the veteran had mild to moderate 
sensorineural hearing loss in the right ear, and mild to 
moderately-severe sensorineural hearing loss in the left ear.  

Despite evidence of a current disorder, the evidence of 
record does not show that the veteran's bilateral hearing 
loss is related to service.  The August 2006 VA examiner 
concluded that because there was no evidence of bilateral 
hearing loss in service or at service separation the 
veteran's bilateral hearing loss was not related to his 
military service.  As noted above, this opinion fails to 
consider the holding in Hensley and for that reason, is not 
probative evidence.  However, the October 2008 VA examiner 
stated that even though the lack of bilateral hearing loss at 
service separation did not necessarily preclude a 
relationship between the currently diagnosed hearing loss and 
military service, this particular veteran's hearing loss was 
not related to service because there was no evidence in the 
record to support such a nexus, including the lack of hearing 
loss diagnoses prior to 2006.  There are no objective medical 
opinions of record which contradict this opinion.  

Although the veteran reported that he had experienced 
bilateral hearing loss since service separation, there is no 
objective evidence in the 30 years between his service 
separation and the first postservice diagnosis of record that 
documents such bilateral hearing loss.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).  Moreover, it weighs negatively on the 
veteran's claim that even though he had inservice noise 
exposure, the first diagnosis of bilateral hearing loss was 
not made until after the veteran also had long-term exposure 
to acoustic trauma working in an engine room subsequent to 
service, albeit with hearing protection.  Additionally, 
although the veteran has provided his opinion his bilateral 
hearing loss is related to his military service, the record 
does not reflect that he is a medical professional; thus, as 
a layperson without medical training, he is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Because the medical evidence of record does not relate the 
veteran's bilateral hearing loss to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


